United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0677
Issued: November 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 9, 2018 appellant, through counsel, filed a timely appeal from a November 29,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish ratable permanent
impairment of a scheduled member or function of the body.
FACTUAL HISTORY
This case was previously before the Board.3 The facts and circumstances as set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On May 19, 2009 appellant, then a 32-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that she sustained a cervical injury on May 18, 2009 when repositioning a patient
in bed while in the performance of duty. By decision dated June 10, 2009, OWCP accepted the
claim for extruded cervical disc at C6-7 and authorized an anterior cervical decompression and
fusion at C6-7, which appellant underwent on July 8, 2009. It paid her wage-loss compensation
on the periodic rolls effective August 30, 2009 who then returned to full-time, full-duty work on
November 15, 2009.
On August 8, 2013 appellant, through counsel, filed a claim for a schedule award (Form
CA-7).
In a May 6, 2013 report, Dr. David Weiss, a Board-certified orthopedic surgeon, diagnosed
chronic post-traumatic cervical strain and sprain, herniated cervical discs at C4-5 and C6-7,
bulging cervical discs at C3-6, status post cervical discectomy at C6-7, and left-sided cervical
radiculopathy. He opined that appellant had reached maximum medical improvement (MMI) on
May 6, 2013, the date of the examination. Dr. Weiss opined that she had 16 percent permanent
impairment to the left upper extremity based on the class of diagnosis (CDX) of 1 of mild motor
strength deficit of the left bicep, severe sensory deficit of the left C7 nerve root, and severe sensory
deficit of the left C8 nerve root pursuant to the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).4
On August 23, 2013 Dr. Morley Slutsky, a Board-certified occupational medicine
specialist serving as a district medical adviser (DMA), reviewed the medical evidence and
recommended a second opinion examination to determine the nature and extent of appellant’s
employment-related conditions and provide a permanent impairment rating according to The
Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) (The Guides Newsletter).
OWCP referred appellant to Dr. Lawrence G. Splitter, a Board-certified occupational
medicine specialist, for a second opinion examination to determine the nature and extent of her
permanent impairment. In his February 16, 2015 report, Dr. Splitter reviewed a statement of
accepted facts, appellant’s medical history and the medical evidence of record. He conducted a
physical examination and provided his findings, diagnosing status post anterior cervical surgery
3

Docket No. 16-1489 (issued April 12, 2017).

4

A.M.A., Guides (6th ed. 2009).

2

and nonverifiable left upper extremity radicular complaints. Dr. Splitter advised that “[b]efore
assigning an impairment, [he] would recommend an updated electrodiagnostic study to verify any
nerve root involvement.”
OWCP subsequently obtained the recommended electrodiagnostic testing. In a report
dated June 29, 2015, Dr. Donald A. Stone, a Board-certified neurologist, found that
electromyogram and nerve conduction velocity (EMG/NCV) studies dated June 29, 2015 were
normal and revealed no evidence of left cervical radiculopathy, median or ulnar neuropathy, or
generalized polyneuropathy involving the left upper extremity.
In a supplemental report dated August 4, 2015, Dr. Splitter reviewed the June 29, 2015
EMG/NCV studies and found no evidence of radiculopathy or entrapment neuropathy. He
concluded that given the results of the diagnostic studies and physical examination there was no
permanent impairment of the left upper extremity secondary to the cervical spine.
On October 23, 2015 the DMA reviewed the medical evidence, including Dr. Splitter’s
second opinion examination report, and found no basis for a left upper extremity impairment rating
utilizing The Guides Newsletter. He determined that appellant had reached MMI on February 16,
2015, the date of the impairment examination performed by Dr. Splitter.
By decision dated October 26, 2015, OWCP denied appellant’s schedule award claim.
On November 4, 2015 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review.
By decision dated March 30, 2016, OWCP’s hearing representative affirmed the
October 26, 2015 schedule award denial. Appellant, through counsel, filed an appeal to the Board.
By decision dated April 12, 2017, the Board affirmed OWCP’s March 30, 2016 decision
denying appellant’s schedule award claim. The Board found that the medical evidence of record
failed to establish a ratable permanent impairment due to her accepted cervical condition.
On September 12, 2017 appellant, through counsel, requested reconsideration and
submitted to OWCP an August 28, 2017 report from Dr. Weiss. In the report Dr. Weiss indicated
that he had reviewed the DMA’s October 23, 2015 report, reviewed his own report dated
May 6, 2013, and opined that the DMA relied upon Dr. Splitter’s report finding of no dermatomal
disturbances. He indicated, however, that Dr. Splitter’s second opinion report was not made
available for his review and he was uncertain as to how the sensory examination had been
performed. Dr. Weiss reiterated the findings and opinions from his May 6, 2013 report and
concluded that he stood by his prior impairment rating of 16 percent permanent impairment of the
left upper extremity.
By decision dated November 29, 2017, OWCP denied modification of its prior decision.

3

LEGAL PRECEDENT
The schedule award provision of FECA,5 and its implementing federal regulations,6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.8
Neither FECA nor its regulations provide for a schedule award for impairment to the back
or to the body as a whole.9 Furthermore, the back is specifically excluded from the definition of
organ under FECA.10 The sixth edition of the A.M.A., Guides does not provide a separate
mechanism for rating spinal nerve injuries as impairments of the extremities. Recognizing that
FECA allows ratings for extremities and precludes ratings for the spine, The Guides Newsletter
offers an approach to rating spinal nerve impairments consistent with sixth edition methodology.
For peripheral nerve impairments to the upper or lower extremities resulting from spinal injuries,
OWCP procedures indicate that The Guides Newsletter is to be applied.11 The Board has
recognized the adoption of this methodology for rating extremity impairment, including the use of
The Guides Newsletter, as proper in order to provide a uniform standard applicable to each
claimant for a schedule award for extremity impairment originating in the spine.12
The claimant has the burden of proof to establish that the condition for which a schedule
award is sought is causally related to his or her employment.13

5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (February 2013); see also id. Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
9

See L.L., Docket No. 19-0214 (issued May 23, 2019); N.D., 59 ECAB 344 (2008); Tania R. Keka, 55 ECAB
354 (2004).
10
See 5 U.S.C. § 8101(19); see also G.S., Docket No. 18-0827 (issued May 1, 2019); Francesco C. Veneziani, 48
ECAB 572 (1997).
11

Supra note 8 at Chapter 3.700 (January 2010). The Guides Newsletter is included as Exhibit 4.

12

See E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

13

See G.S., supra note 10; Veronica Williams, 56 ECAB 367 (2005).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a ratable
permanent impairment of a scheduled member or function of the body.
Preliminarily, the Board notes that it is unnecessary to consider the evidence appellant
submitted prior to the issuance of OWCP’s March 30, 2016 decision because the Board considered
that evidence in its April 12, 2017 decision and found that it was insufficient to establish the claim
for a schedule award. Findings made in prior Board decisions are res judicata absent any further
review by OWCP under section 8128 of FECA.14
In support of her request for reconsideration, appellant submitted an August 28, 2017 report
from Dr. Weiss who merely reiterated the findings and opinions from his May 6, 2013 report and
concluded that he stood by his prior impairment rating of 16 percent permanent impairment of the
left upper extremity. The Board finds that Dr. Weiss’ August 28, 2017 report is cumulative and
repetitive of his May 6, 2013 report. The Board has previously found that he based his permanent
impairment rating on diagnoses of mild motor strength deficit of the left bicep, severe sensory
deficit of the left C7 nerve root, and severe sensory deficit of the left C8 nerve root, none of which
have been accepted as compensable by OWCP. Appellant has not submitted new medical evidence
from Dr. Weiss, based upon current medical findings, which provides an opinion as to causal
relationship not already considered and rejected by the Board.
Appellant has submitted no other current medical evidence in conformance with the sixth
edition of the A.M.A., Guides, or The Guides Newsletter, addressing the nature and extent of her
permanent impairment of a scheduled member or function of the body. The Board therefore finds
that she has not met her burden of proof to establish a ratable permanent impairment of a member
or function of the body.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a ratable
permanent impairment of a scheduled member or function of the body

14

See B.R., Docket No. 17-0294 (issued May 11, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the November 29, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

